        Case 3:20-cv-00092-BSM Document 11 Filed 05/06/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DOE                                                                               PLAINTIFF

v.                           CASE NO. 3:20-CV-00092 BSM

ARKANSAS DEPARTMENT OF
HUMAN SERVICES, et al.                                                        DEFENDANTS

                                        JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 6th day of May, 2020.


                                                        ________________________________
                                                         UNITED STATES DISTRICT JUDGE
